DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10638642 in view of Vistakula et al. (US20100107657). As to claim 1, 11, 20, 642’ discloses a heat sink article made of laminated carbon nanotube film with calcium chloride layer, 642’ does not disclose the heat sink article can also comprise a cloth, a piece of clothes, or a mask. Vistakula et al. discloses heat sink coupled to a cloth (see e.g. apparel comprising clothing such as mask in Par. 26, comprising fiber fabric made of carbon nanotube mesh used as heat sink in Par. 47. Both 642’ and Vistakula et al. are analogous in the field of heat sink article made of carbon nanotube film, It would have been obvious for a person with ordinary skills in the art to modify the heat sink of 642’ to comprise cloth, clothing or mask as taught by Vistakula et al. such that to make an apparel item for heating and cooling the body as suggested by Vistakula et al. (abstract). 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 9-10, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Vistakula et al. (US20100107657), and further in view of Rosenberger et al. (US 20050095938) and Hashizume et al. (US20070007679). 
As to claim 1. Vistakula et al. discloses a cloth (see e.g. Vistakula et al. discloses heat sink made of carbon nanotube mesh or fabric in Par. 47. Vistakula et al. further discloses the heat sink can be coupled to a wicking materials and used as apparel in abstract or to a cloth in Par. 8&38&44, wherein the apparel can be any article of clothing such as mask in Par. 26. ), comprising:
a cloth body(see e.g. apparel made of any article of clothing such as mask in Par. 26);
a carbon nanotube structure comprising carbon nanotubes(see e.g. carbon nanotube fabric/mesh in par. 47), the cloth body and the carbon nanotube structure are stacked on each(see e.g. heat sink is a layer within the apparel in claim 18)
calcium chloride particles(see e.g. calcium chloride hexadrate in Par. 27).
Vistakula et al. does not explicitly disclose wherein the carbon nanotube structure is a free-standing structure, and the location of the calcium chloride particles are deposited on the carbon nanotubes, wherein the calcium chloride particles are in direct contact with the carbon nanotubes.
Rosenberger et al. discloses carbon nanotube structure is a free-standing structure (see e.g. Fig 1, heat sink article comprising carbon nanotube fabric in par. 24, abstract, Fig 2-4, multilayered fabric comprising carbon nanotube fabric in Par. 43 also demonstrate cloth body and carbon nanotube structure are stacked on each other. Yarn 32 includes distal ends extending from the layer 26 in Fig 3, Par. 36).
Both Vistakula et al. and Rosenberger et al. are analogous in the field of heat sink clothing article comprising carbon nanotube fabric, it would have been obvious for a person with ordinary skills in the art to modify the carbon nanotube fabric of Vistakula et al. to be carbon fabric laminate as taught by Rosenberger et al. since the multilayered carbon nanotube fabric can draw current away that is desired for applications to protect against abrasion, impacting ballasting elements, electromagnetic radiation, and/or thermal protection via reflection or conduction and has desired thermal and electrical property that can allow thermal energy to flow efficiently between the fabric and heat sink as suggested by Rosenberger et al.(see abstract, Par. 43.). 
Vistakula et al. in view of Rosenberger et al. does not disclose the location of calcium chloride particles, wherein the calcium chloride particles are deposited on the carbon nanotubes, wherein the calcium chloride particles are in direct contact with the carbon nanotubes.
Hashizume et al. (US2007007679) discloses carbon nanotube based composite film or materials has excellent heat conductivity in the orienting direction of the nanocarbon tubes in par. 57, 63, wherein carbon nanotube is mixed with the calcium chloride dehydrate solution under supersonic wave(see e.g. Par. 85). 
Both Vistakula et al. in view of Rosenberger et al, and Hashizume et al. are analogous in the field of carbon nanotube comprising calcium chloride, it would have been obvious for a person with ordinary skills in the art to modify the carbon nanotube with calcium chloride in Vistakula et al. in view of Rosenberger et al with the calcium chloride deposited carbon nanotube composite as taught by Hashizume et al. since carbon nanotube based composite film or materials formed by mixing carbon nanotube with the calcium chloride solution under supersonic wave(see e.g. Par. 85) can enable carbon nanotube based materials/film comprising calcium chloride to have excellent heat conductivity in the orienting direction of the nanocarbon tubes as suggested by par. 57, 63 of Hashizume et al. 
By comparison, the instant application also discloses forming the calcium chloride deposited carbon nanotubes by placing carbon nanotube into calcium chloride solution by ultrasonic oscillating into a film structure in Par. 45 of instant application. 
Thus the claim is met. 
As to claim 2. Vistakula et al. in view of Rosenberger et al. and Hashizume et al. disclose the cloth of claim 1, wherein the carbon nanotubes are joined end-to-end by van der Waals attractive force and extend along a same direction (see e.g. Van der Walls' forces in claim 18, Fig 2-4 in Rosenberger et al.).
As to claim 3. Vistakula et al. in view of Rosenberger et al. and Hashizume et al. disclose the cloth of claim 1, wherein the carbon nanotube structure comprises a first drawn carbon nanotube film and a second drawn carbon nanotube film stacked on each other, the first drawn carbon nanotube film comprises first carbon nanotubes joined end-to-end by van der Waals attractive force and extending substantially along a first direction(see e.g. 22&24 in Fig 2  and 74&75 in Fig 6, and Par. 33 of Rosenberger et al.. tightly packed carbon nanotube fibers held together by Van der Walls' forces in claim 18), the second drawn carbon nanotube film comprises second carbon nanotubes joined end-to-end by van der Waals attractive force and extending substantially along a second direction, and an angle between the first direction and the second direction is approximately 90 degrees (see e.g. perpendicular 22&24 in Fig 2  and 74&75 in Fig 6, and Par. 33 of Rosenberger et al.).
As to claim 4. Vistakula et al. in view of Rosenberger et al. and Hashizume et al. disclose the cloth of claim 1, wherein the calcium chloride particles are calcium chloride hexahydrate particles (see e.g. calcium chloride hexadrate in Par. 27 in Vistakula et al.).
As to claim 6. Vistakula et al. in view of Rosenberger et al. and Hashizume et al. disclose the cloth of claim 1, wherein the carbon nanotube structure is a carbon nanotube array, the carbon nanotube array is a sheet, and extending directions of the carbon nanotubes are perpendicular to a surface of the sheet (see e.g. fabric layers 26, 27, 28 in Fig 3, Par. 36. perpendicular 22&24 in Fig 2 and 74&75 in Fig 6, and Par. 33 of Rosenberger et al).
As to claim 9. Vistakula et al. in view of Rosenberger et al. and Hashizume et al. disclose the cloth of claim 1, wherein the carbon nanotubes are entangled with each other (see e.g. Vistakula et al. discloses random arranged nanotube fibers 47, 49 that are entangled in Fig 4. Fig 1).
As to claim 10. Vistakula et al. in view of Rosenberger et al. and Hashizume et al. disclose the cloth of claim 1, wherein the calcium chloride particles form a continuous 15 layered structure so that outer surfaces of the carbon nanotubes are coated by the calcium chloride particles (see e.g. Hashizume et discloses in Par. 85, 88, 96 that carbon nanotube is mixed with calcium chloride solution under supersonic wave).
As to claim 21. Vistakula et al. in view of Rosenberger et al. and Hashizume et al. discloses the cloth of claim 1, wherein the calcium chloride particles are deposited on an outer surface of each carbon nanotube, so that each carbon nanotube and the calcium chloride particles on the outer surface of each carbon nanotube form a composite tubular structure, and a plurality of carbon nanotubes and a plurality of calcium chloride particles form a plurality of composite tubular structures on the cloth body(see e.g. Hashizume et al. (US2007007679) discloses carbon nanotube based composite film or materials has excellent heat conductivity in the orienting direction of the nanocarbon tubes in par. 57, 63, wherein carbon nanotube is mixed with the calcium chloride dehydrate solution under supersonic wave in Par. 85. By comparison, the instant application also discloses forming the calcium chloride deposited on outer surface of carbon nanotubes by placing carbon nanotube into calcium chloride solution by ultrasonic oscillating into composite structure in Par. 45 of instant application. Thus the claim is met.).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Vistakula et al. (US20100107657), Rosenberger et al. (US 20050095938) and Hashizume et al. (US20070007679), and further in view of Monforton et al. (WO 2017062982, use US20190077571 as equivalent) 
As to claim 5. Vistakula et al. in view of Rosenberger et al. and Hashizume et al. does not disclose cloth of claim 1, wherein a mass ratio of the calcium chloride particles to the carbon nanotubes is in a range from 4 : 1 to 64: 1. 
Monforton et al. (PCT/US1656416, use US20190077571 as equivalent) discloses 
mass ratio of the calcium chloride particles to the carbon nanotubes is in a range from 4 : 1 to 64: 1(see e.g. Monforton et al. when moisture barrier layer is made of calcium chloride as desiccant in Par. 29, it is desired for the calcium chloride desiccant based moisture barrier layer to be included in the article from about 50% or more by weight in Par. 37. 4:1 to 64:1 corresponds to 80% or more. 50% or more overlaps with the claimed range). 
	Both Vistakula et al. in view of Rosenberger et al. and Hashizume et al., and Monforton et al. are analogous in the field of using calcium chloride layer as moisture barrier layer, it would have been obvious for a person with ordinary skills in the art to modify the calcium chloride particle mass ratio to the carbon nanotubes of Vistakula et al. in view of Rosenberger et al. and Hashizume et al.  to be 50% or more by weight taught by Monforton et al. in order to render the article sufficient moisture barrier property to the apparel as suggested by Monforton et al. 

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Vistakula et al. (US20100107657), Rosenberger et al. (US 20050095938) and Hashizume et al. (US20070007679), and further in view of Fan et al. (TW 201006369)
As to claim 7. Vistakula et al. in view of Rosenberger et al. and Hashizume et al. does not discloses the cloth of claim 6, further comprises a fixing layer at one end of the carbon nanotubes, wherein a portion of each of the carbon nanotubes is embedded in the fixing layer, and a remaining portion of each of the carbon nanotubes extends out of the fixing layer. 
Fan et al. discloses the cloth of claim 6, further comprises a fixing layer at one end of the carbon nanotubes, wherein a portion of each of the carbon nanotubes is embedded in the fixing layer, and a remaining portion of each of the carbon nanotubes extends out of the fixing layer(see e.g. Fig 100, Novelty).
Both Vistakula et al. in view of Rosenberger et al. and Hashizume et al., and Fan et al. are analogous in the field of heat conductive structure comprising carbon nanotube layer, it would have been obvious for a person with ordinary skills in the art to modify the carbon nanotube end of Vistakula et al. in view of Rosenberger et al. and Hashizume et al. to embedded in fixing layer as taught by Fan et al. in order to keep the nanotube layer orderly in place as suggested by Fan et al. 
As to claim 8. Vistakula et al. in view of Rosenberger et al. and Hashizume et al., and Fan et al. discloses the cloth of claim 7, wherein the carbon nanotubes extending out of the fixing layer defines a pattern of the carbon nanotube array (see e.g. Rosenberger et al. discloses carbon nanotube yarn 32 includes distal ends extending from the layer 26. In Par. 36, Fig 3. Fig in Fan et al.).

As to claim 11-18, please see office action of claim 1-10. 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Bansal et al. (US20090211581), and further in view of Rosenberger et al. (US 20050095938) and Hashizume et al. (US20070007679). 
As to claim 20. Bansal et al. (US20090211581) disclose a mouth mask (see e.g. Fig 4, mask for a wearer’s face in Par. 16), comprising: 
two straps(see e.g. loop 92 in Fig 4, Par. 20); and 
a mask body, the two straps being attached to opposite sides of the mask body(see e.g. A loop 92 is coupled at its ends 94 and 96 to mask body 62 adjacent edge 70, and is sized and oriented to fit over one ear of the wearer in Par. 20), the mask body comprising a cloth, wherein the cloth comprises(see e.g. carbon in fiber form or carbon cloth in Par. 31): 
a cloth body(see e.g. carbon cloth in Par. 31, Fig 6-8); 
Bansal et al. does not discloses the carbon cloth can comprise carbon fiber in Par. 31. Bansal et al. does not discloses a carbon nanotube structure comprising carbon nanotubes, wherein the carbon nanotube structure is a free-standing structure, and the cloth body and the carbon nanotube structure are stacked on each other; and calcium chloride particles deposited on the carbon nanotubes. 
Rosenberger et al. discloses carbon nanotube structure is a free-standing structure (see e.g. Fig 1, heat sink article comprising carbon nanotube fabric in par. 24, abstract, Fig 2-4, multilayered fabric comprising carbon nanotube fabric in Par. 43 also demonstrate cloth body and carbon nanotube structure are stacked on each other. Yarn 32 includes distal ends extending from the layer 26 in Fig 3, Par. 36).
Both Bansal et al. and Rosenberger et al. are analogous in the field of carbon fiber clothing article comprising, it would have been obvious for a person with ordinary skills in the art to modify the carbon fabric of Bansal et al. to be carbon nanotube fabric laminate as taught by Rosenberger et al. since the multilayered carbon nanotube fabric can draw current away that is desired for applications to protect against abrasion, impacting ballasting elements, electromagnetic radiation, and/or thermal protection via reflection or conduction and has desired thermal and electrical property that can allow thermal energy to flow efficiently between the fabric and wear as suggested by Rosenberger et al.(see abstract, Par. 43.). 
Bansal et al. view of Rosenberger et al. does not calcium chloride particles are deposited on the carbon nanotubes, wherein the calcium chloride particles are in direct contact with the carbon nanotubes.
Hashizume et al. (US2007007679) discloses carbon nanotube based composite film or materials has excellent heat conductivity in the orienting direction of the nanocarbon tubes in par. 57, 63, wherein carbon nanotube is mixed with the calcium chloride dehydrate solution under supersonic wave(see e.g. Par. 85). 
Both Vistakula et al. in view of Rosenberger et al, and Hashizume et al. are analogous in the field of carbon nanotube comprising calcium chloride, it would have been obvious for a person with ordinary skills in the art to modify the carbon nanotube with calcium chloride in Vistakula et al. in view of Rosenberger et al with the calcium chloride deposited carbon nanotube composite as taught by Hashizume et al. since carbon nanotube based composite film or materials formed by mixing carbon nanotube with the calcium chloride solution under supersonic wave(see e.g. Par. 85) can enable carbon nanotube based materials/film comprising calcium chloride to have excellent heat conductivity in the orienting direction of the nanocarbon tubes as suggested by par. 57, 63 of Hashizume et al. 
By comparison, the instant application also discloses forming the calcium chloride deposited carbon nanotubes by placing carbon nanotube into calcium chloride solution by ultrasonic oscillating into a film structure in Par. 45 of instant application. 
Thus the claim is met. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-11, 20-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Double Patenting 
In response, Applicant requests delaying in filing a terminal disclaimer until such time that the Examiner indicates that any claims of the present application are allowable.  Thus the Double Patenting Rejection remains in the office action. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Uang et al. (US20050048697) 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONG GUO whose telephone number is (571)272-3066. The examiner can normally be reached M, Tue, Thur 8-5, Wed 8-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Veronica Ewald can be reached on 5712728519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TONG GUO/           Examiner, Art Unit 1783